Exhibit 10.2

November 8, 2006

Steven P. Alsene

13520 Sunset Lakes Circle

Winter Garden, Florida 34787

Re:    Agreement with Respect to Rights Upon Termination of Employment

Dear Steve:

Rotech Healthcare Inc., a Delaware corporation (the “Company” or “Rotech”), is
pleased to offer you the following agreement (the “Agreement”), effective as of
November 8, 2006 (the “Effective Date”) with respect to your rights upon the
termination of your employment with the Company.

1.    Upon the termination of employment by you for Good Reason or by the
Company without Cause (as those terms are defined below), the Company shall:
(a) pay to you, with your final paycheck, any base salary or bonus earned by you
but not yet paid as of the date of the termination of your employment; (b) fully
reimburse you for all reimbursable expenses; (c) pay to you in a lump sum no
later than twenty (20) days after the termination of your employment, an amount
equal to the sum of (i) one hundred percent (100%) of your annual base salary
(measured as of the time of the termination of your employment and without
mitigation due to any remuneration or other compensation earned by you following
such termination of employment), and (ii) one hundred percent (100%) of your
annual target performance bonus for the year in which such termination of
employment occurs; and (d) continue your medical coverage under the Company’s
group health plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for a period of twelve (12) months from the date of
the termination of your employment by directly paying the monthly premiums on
your behalf during such period. Your entitlement to the severance pay and other
termination benefits provided for in this Paragraph 1 are conditioned upon your
providing a general release in favor of Rotech, in a form approved by the
Company, of any and all claims arising out of, relating to or concerning your
employment or the termination of your employment with the Company.

2.    You acknowledge that your annual target performance bonus shall be 75% of
your annual base salary. Any bonus paid shall be based on the achievement of
performance goals as determined by the Board of Directors of the Company (the
“Board”) or the Compensation Committee of the Board.

 



--------------------------------------------------------------------------------

3.    Wherever reference is made in this Agreement to the termination of your
employment by the Company being with or without Cause, “Cause” shall include,
without limitation, the termination of your employment with the Company due to
the occurrence of one or more of the following events as determined by a
majority vote of the Board of Directors: (a) your conviction or your entry of a
plea of guilty or nolo contendere to any felony, (b) your engagement in conduct
constituting breach of fiduciary duty, willful misconduct or gross negligence
relating to the Company or the performance of your duties (including intentional
acts of employment discrimination or sexual harassment) or fraud which have a
significant adverse effect on the Company, (c) your willful failure to follow a
reasonable and lawful written directive of the Chief Executive Officer or the
Board of Directors (which shall be capable of being performed by you with
reasonable effort), (d) your deliberate and continued failure to perform your
material duties, and (e) your intentional disparagement of the Company or any of
its affiliate, subsidiary or parent companies or any of their collective
executives, shareholders, directors, or officers in any written or oral
communication; provided, however, that you shall receive thirty (30) days’ prior
written notice that the Board of Directors intends to meet to consider your
termination for Cause and specifying the actions allegedly constituting Cause.

4.    For purposes of this Agreement, “Good Reason” shall mean the occurrence of
one or more of the following events: (a) the Company’s failure to pay your base
salary, earned bonus or additional earned compensation or its failure to
continue your benefits, perquisites or related benefits, (b) a decrease in your
base salary, (c) without your written consent requiring you to regularly report
to work at a facility more than fifty (50) miles from the location of your
employment as of the Effective Date, (d) without your written consent, the
directing to you of any duties or responsibilities which are materially
inconsistent with your responsibilities, positions and/or titles, (e) without
your written consent, a material reduction in your title, duties, positions or
responsibilities, or (f) without your written consent, the failure by the
Company to continue in effect any employee benefit or compensation plan
including, but not limited to, any life insurance plan, health insurance plan
and accidental death or disability plan in which you participate unless (1) such
benefit or compensation plan, life insurance plan, health insurance plan or
related covenant, or accidental death or disability plan or similar plan or
benefit is replaced with a comparable plan in which you will participate or
which will provide you with comparable benefits, or (2) the Company requests
that you seek comparable coverage under another such plan(s) and the Company
reimburses you in full, on an after-tax basis (taking into consideration all net
Federal, State and local income taxes), for such coverage. In the event you
believe Good Reason to exist, then you must provide the Company with written
notice no later than ninety (90) days after such event or condition you claim
constitutes Good Reason occurs specifying the bases for your belief that Good
Reason exists. If the Company shall not have cured or eliminated the event
constituting Good Reason within thirty (30) days after receipt of your written
notice, upon expiration of such 30-day period, your employment hereunder shall
automatically be terminated.

5.    You hereby covenant, warrant and agree, in consideration of this Agreement
and the compensation and other benefits provided for herein, you will not,
during the period of your employment hereunder or at any time thereafter,
directly or indirectly divulge, use, furnish,



--------------------------------------------------------------------------------

disclose or make available to anyone any Confidential Information, except as may
be necessary for you to communicate on a “need to know” basis in the ordinary
course of performing your duties as an employee, executive and officer of the
Company with other employees, consultants, independent contractors, and business
partners of the Company who are bound by confidentiality obligations similar to
those set forth in this Agreement. For purposes of this Agreement, “Confidential
Information” shall mean any and all information, data and knowledge that (a) has
been created, discovered, developed or otherwise become known to the Company
(including, without limitation, information, data and knowledge created,
discovered, developed, or made known by Employee during the period of or arising
out of his employment by the Company) or in which property rights have been
assigned or otherwise conveyed to the Company, which information, data or
knowledge has commercial value in the business in which the Company is engaged,
except such information, data or knowledge as is or becomes known to the public
without violation of the terms of this Agreement, or (b) arises out of or
relates to the business affairs of the Company (including without limitation,
any information which the Company considers to be privileged). By way of
illustration, but not limitation, Confidential Information includes financial
information, referral source information, product information, supply and
service information, marketing information, data compilations, source code,
personnel information, customer information, trade secrets, business and
customer links and relations, customer lists, contact lists or information,
processes, know-how, improvements, discoveries, developments, designs,
inventions, training methods, sales techniques, marketing plans, strategies,
forecasts, new products, unpublished financial statements or parts thereof,
budgets, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof; terms of supply or service contracts, terms of
agreements between customers and the Company and any information relating to the
business affairs of the Company, in whatever form maintained. You further
acknowledge that such Confidential Information would inevitably be disclosed
were he to become employed by, engaged by or otherwise provide competitive
services to a competitor of the Company.

6.    You covenant and agree, that for a period of one (1) year following
termination of your employment with the Company, whether such termination is
voluntary or involuntary, you will not, directly or indirectly, on your own
behalf or on behalf of another person or entity, (a) be engaged in any business
(as a principal, partner, director, officer, agent, employee, consultant or
otherwise), or be financially interested in any entity or company, that provides
or performs any services that directly compete with the Company, (b) hire or
engage, or attempt to hire or engage, on behalf of yourself or any other person
or entity, any person that is or was a current employee, consultant or
representative of the Company at any time within the prior twelve (12) month
period, or (c) intentionally or knowingly suggest, assist in or influence a
distributor, source, supplier, customer, client or contractor of the Company
within the prior twelve (12) month period to sever his, her or its business
relationship with, decrease in any material or substantial respect its activity
with, or intentionally or knowingly do anything (whether by act of commission or
omission) which would be adverse in any material or substantial respect to the
interests of the Company. This provision shall survive the termination of your
employment with the Company.

 



--------------------------------------------------------------------------------

7.    In the event of the breach of Paragraphs 5 or 6 this Agreement by you, the
Company shall have the right and remedy to have the provisions of such
Paragraphs 5 or 6 specifically enforced by way of injunctive relief by any court
having jurisdiction, without the posting of any bond or security by the Company,
it being acknowledged and agreed by you that any such breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company under
law or in equity. Further, should the Company commence an action for injunctive
relief, the Company shall have the right in the same proceeding and court to
seek and obtain money damages caused by such breach.

8.    In the event that following the Effective Date the Company or you
reasonably determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code, the Company and you shall
work together to adopt such amendments to this Agreement or adopt other policies
or procedures (including amendments, policies and procedures with retroactive
effective), or take any other commercially reasonable actions necessary or
appropriate to (x) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.

9.    This Agreement sets forth the entire agreement and understanding between
the Company and you relating to the subject matter herein and your right to
receive payments upon the termination of your employment, and supersedes in its
entirety, the letter agreement between you and the Company effective as of
August 17, 2006 and all prior agreements, arrangements, discussions and
understandings, whether written or oral, between you and the Company relating to
the subject matter herein and your right to receive payments upon termination of
employment.

[signature page follows]

 



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign two
(2) copies of this Agreement and return it to the undersigned, whereupon this
Agreement shall constitute a binding agreement between you and the Company.

 

 

Very truly yours,

Rotech Healthcare Inc.

By:

     

Name:  Philip L. Carter

Title:    CEO & President

 

Accepted and Agreed:

  

Steven P. Alsene